          Case 1:18-cv-00246-DLF Document 22 Filed 10/16/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 DEMOCRACY FORWARD
 FOUNDATION,
                         Plaintiff,                         Civil Action No. 18-0246-DLF
                 v.
 UNITED STATES DEPARTMENT
 OF COMMERCE,
                         Defendant.


            UNOPPOSED MOTION FOR AN EXTENSION OF TIME

        Defendant, the United States Department of Commerce, respectfully requests that the Court

extend its time to file a motion for summary judgment by one week from October 16, 2019, to

October 23, 2019. Counsel for Defendant has conferred with counsel for Plaintiff, and Plaintiff

does not oppose this motion. This is Defendant’s third request to extend this deadline. If this

motion is granted, Defendant also proposes to adjust the remainder of the briefing schedule as

reflected in the proposed order filed with this motion. This revised proposed schedule reflects input

from Plaintiff as to the dates for its briefs.

        There is good cause for this extension. As expressed in Defendant’s previous extension

motion, undersigned counsel and agency counsel have been working on a tight timeline to

complete the brief due to family health issues on the part of agency counsel and undersigned

counsel’s leave to attend his brother’s funeral in Florida. In finalizing the agency’s declaration and

the summary judgment brief for filing, however, additional facts came to light that require further

consultation between counsel and the agency and possible modifications to the draft declaration

and brief. Accordingly, the requested extension is necessary to allow undersigned counsel time to

confer further with the client and finalize a motion for summary judgment.
         Case 1:18-cv-00246-DLF Document 22 Filed 10/16/19 Page 2 of 2



Dated: October 16, 2019            Respectfully submitted,
                                   JESSIE K. LIU, D.C. Bar #472845
                                   United States Attorney
                                   DANIEL F. VAN HORN, D.C. Bar #924092
                                   Chief, Civil Division
                                   By: /s/ Johnny Walker
                                   JOHNNY H. WALKER, D.C. Bar #991325
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, District of Columbia 20530
                                   Telephone: 202 252 2575
                                   Email: johnny.walker@usdoj.gov

                                   Counsel for Defendant




                                       2
